Name: Commission Regulation (EC) NoÃ 1085/2005 of 8 July 2005 amending Regulation (EC) NoÃ 795/2004 laying down detailed rules for the implementation of the single payment scheme provided for in Council Regulation (EC) NoÃ 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers
 Type: Regulation
 Subject Matter: farming systems;  economic policy;  agricultural policy;  agricultural activity;  cooperation policy
 Date Published: nan

 9.7.2005 EN Official Journal of the European Union L 177/27 COMMISSION REGULATION (EC) No 1085/2005 of 8 July 2005 amending Regulation (EC) No 795/2004 laying down detailed rules for the implementation of the single payment scheme provided for in Council Regulation (EC) No 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) No 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (1), and in particular Article 60(2) and Article 145(c), Whereas: (1) Commission Regulation (EC) No 795/2004 (2) introduces the implementing rules for the single payment scheme as from 2005. Experience of the administrative and operational implementation of that scheme at national level has shown that in certain respects further detailed rules are needed and in other respects the existing rules need to be clarified and adapted. (2) In order to facilitate the task of the national administrations in the framework of the implementation of Articles 54(2) and 61 of Regulation (EC) No 1782/2003, Member States should determine which areas are to be considered as permanent pasture for those areas in reparcelling schemes between the date for the aid application for 2003 and the date of application for the single payment scheme in the first year of implementation. (3) According to Article 50(2) of Regulation (EC) No 795/2004, in case of regional implementation of the single payment scheme as provided for in Article 58 of Regulation (EC) No 1782/2003, Member States shall communicate the information referred to in Article 50(1)(a) and (b) of Regulation (EC) No 795/2004 for each of the regions concerned, and, by 1 August of the first year of application of the single payment scheme at the latest, the corresponding part of the ceiling established in accordance with Article 58(3) of Regulation (EC) No 1782/2003. For reasons of simplification, it is appropriate to replace the date of 1 August by the same date as that provided for the communication referred to in Article 50(1) of Regulation (EC) No 795/2004. (4) Article 51 of Regulation (EC) No 1782/2003, as amended by Council Regulation (EC) No 864/2004 and made applicable as from 1 January 2005 by Commission Regulation (EC) No 394/2005, authorises Member States to allow secondary crops to be cultivated on the eligible hectares during a period of maximum three months starting each year on 15 August. It is appropriate to bring forward that date to allow the growing of temporary vegetable crops in regions where cereals are usually harvested sooner for climatic reasons as communicated by the Member States concerned to the Commission. (5) According to Article 60(1) of Regulation (EC) No 1782/2003 Member States implementing the regional option provided for in Article 59 of that Regulation may also use the parcels declared according to Article 44(3) of that Regulation for the production of products referred to in Article 1(2) of Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (3) or in Article 1(2) of Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products (4) and of potatoes other than those intended for the manufacture of potato starch. (6) Article 60(2) of Regulation (EC) No 1782/2003 provides that Member States shall establish the number of hectares that may be used according to paragraph 1 of that Article by subdividing, according to objective criteria, the average of the number of hectares that were used for the production of the products referred to in paragraph 1 of that Article at national level during the three-year period 2000 to 2002 amongst the regions defined pursuant to Article 58(2) of Regulation (EC) No 1782/2003. It is appropriate to fix the average number of hectares at national and regional level on the basis of the data communicated to the Commission by the Member States concerned. (7) Regulation (EC) No 795/2004 should therefore be amended accordingly. (8) Due to the fact that Regulation (EC) No 795/2004 applies as from 1 January 2005, it is appropriate to provide that this Regulation applies retroactively from that date. (9) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 795/2004 is amended as follows: 1. In Article 28a, the terms the Annex are replaced by Annex I. 2. In Article 32(4) the following third subparagraph is added: Where areas were newly allocated in the framework of a national reparcelling scheme between the date for the aid application for 2003 and the date of application for the single payment scheme in the first year of implementation, the Member State concerned shall determine which areas are to be considered as permanent pasture for the purpose of articles 54(2) and 61 of Regulation (EC) No 1782/2003. In these cases Member States shall take into account the situation existing at farmer's level before the reparcelling by minimising, to the maximum extent, any effect on the farmer's possibilities to use the payments entitlements. In doing so Member States shall take action to prevent, in the area affected by the reparcelling scheme, any significant increase of the total area eligible to set aside entitlements as well as any significant decrease of permanent pasture. 3. In Article 41 the following paragraph 5 is added: 5. The average number of hectares at national and regional level, referred to in Article 60(2) of Regulation (EC) No 1782/2003, is fixed in Annex II to this Regulation. 4. In the first subparagraph of Article 50(2), the date of 1 August is replaced by the date of 15 September. 5. The Annex is replaced by the text in Annex I to this Regulation. 6. The text in Annex II to this Regulation is added as Annex II. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 1. Regulation last amended by Commission Regulation (EC) No 118/2005 (OJ L 24, 27.1.2005, p. 15). (2) OJ L 141, 30.4.2004, p. 1. Regulation last amended by Regulation (EC) No 606/2005 (OJ L 100, 20.4.2005, p. 15). (3) OJ L 297, 21.11.1996, p. 1. Regulation last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64. (4) OJ L 297, 21.11.1996, p. 29. Regulation last amended by Commission Regulation (EC) No 386/2004 (OJ L 64, 2.3.2004, p. 25). ANNEX I ANNEX I Member State Date Belgium 15 July Denmark 15 July Germany 15 July Italy 11 June Austria 30 June Portugal 1 March ANNEX II ANNEX II Number of hectares referred to in Article 60(2) of Regulation (EC) No 1782/2003 Member State and Regions Number of hectares DENMARK 33 740 GERMANY 301 849 Baden-Wurtenberg 18 322 Bayern 50 451 Brandenburg and Berlin 12 910 Hessen 12 200 Lower Saxony and Bremen 76 347 Mecklenburg-Western Pomerania 13 895 North Rhine-Westphalia 50 767 Rhineland-Palatinate 19 733 Saarland 369 Saxony 12 590 Saxony-Anhalt 14 893 Schleswig-Holstein and Hamburg 14 453 Thuringia 4 919 LUXEMBOURG 705 SWEDEN Region 1 9 193 Region 2 8 375 Region 3 17 448 Region 4 4 155 Region 5 4 051 UNITED KINGDOM England (other) 241 000 England (Moorland SDA) 10 England (Upland SDA) 190 Northern Ireland 8 304